LeGRAND, Justice.
This appeal involves the propriety of a summary judgment entered by the trial court in favor of defendant. We reverse and remand for further proceedings.
Frank Bradley Campbell died the owner of 93 acres of farm land in Ida County. His daughter, Virginia C. Johnson, was appointed executor of the estate. She also inherited the land in dispute. Plaintiff, Carl Nielsen, was a tenant on this acreage. He refused to vacate at the time the executor claims the lease terminated.
The executor started a forcible entry and detainer action against Nielsen which resulted in a judgment ordering Nielsen to surrender possession of the farm on December 30, 1974. He failed to do so. Subsequently, he tendered the executor approximately $1,500 in full payment of the rent claim. The executor rejected this offer, at the same time asserting a landlord’s lien against all Nielsen’s crops.
Nielsen then deposited the rent money with the Clerk of the Ida District Court. He started a declaratory judgment action to determine that the rent tendered satisfied his obligation to the landlord. He also asked that the landlord’s lien be released. After the executor filed her answer, Nielsen filed a motion for summary judgment.
After hearing, the court denied Nielsen’s motion for summary judgment but entered summary judgment in favor of the executor. It also assessed double rent against Nielsen as provided in § 562.2, The Code, because he had willfully held over after the end of his tenancy.
Nielsen appeals from this summary judgment. He says, first, the court was without authority to enter summary judgment for the executor since that issue was not then before the court and, secondly, he argues there were no grounds for summary judgment under the record in this case.
*907We dispose of the matter on the first ground and do not reach the second.
I. After Nielsen filed his motion for summary judgment, the executor filed no resistance thereto. Neither did she ask for summary judgment herself. Nielsen’s first complaint raises for the first time in this court the question whether a summary judgment may be granted to one who has not requested it.
Our summary judgment procedure (Rule 237, et seq. Rules of Civil Procedure) is patterned after the federal summary judgment rule. We have said federal decisions are therefore persuasive in interpreting our rule. See Daboll v. Hoden, 222 N.W.2d 727, 732 (Iowa 1974); Tip Top Distrib. Co. v. Insurance Plan Savings & Loan Ass’n, 197 N.W.2d 565, 568 (Iowa 1972) Sherwood v. Nissen, 179 N.W.2d 336, 339 (Iowa 1970).
There is formidable federal authority holding that once a matter has been submitted on motion for summary judgment, the court may, under proper circumstances, enter summary judgment for either the moving or non-moving party. See Missouri Pa. R. R. Co. v. National Milling Co., 409 F.2d 882, 885 (3d Cir. 1969); Local 33, Inti Hod Carriers Building & Common Laborers’ Union v. Mason Tenders Dist. Council, 291 F.2d 496, 505 (2d Cir. 1961); Buckel v. Prentice, 410 F.Supp. 1243, 1247 (S.D.Ohio 1976); Herbert Rosenthal Jewelry Corp. v. Honora Jewelry Co. (S.D.N.Y.), 378 F.Supp. 485, 490, aff’d, 509 F.2d 64 (2d Cir. 1974); FDIC v. Sumner Financial Corp., 376 F.Supp. 772, 776 (M.D.Fla.1974); White v. Flemming, 374 F.Supp. 267, 270 (E.D.Wis.1974); InterState Milk Producers’ Coop v. Butz, 372 F.Supp. 1010, 1011 (E.D.Pa.1974); Petroleo Brasileiro, S. A., Petrobras v. Ameropan Oil Corp., 372 F.Supp. 503, 508 n. 22 (E.D.N.Y. 1974); Hennessey v. Federal Security Adm’r., 88 F.Supp. 664, 668 (D.Conn.1949); Northland Greyhound Lines, Inc. v. Amalgamated Ass’n of Street Employees Div. 1150, 66 F.Supp. 431, 433 (D.Minn.1946).
Some state courts have followed this lead, although cautioning that filing a cross-motion would be better practice. Carpineta v. Shields, 70 So.2d 573, 574 (Fla.1954); cf. John K. Brennan Co. v. Central Bank & Trust Co., 164 So.2d 525, 528 (Fla.App.1964).
There is also contrary authority. See discussion in 73 Am.Jur.2d Summary Judgment § 39 (1974). Pinkus v. Reilly, 71 F.Supp. 993, 994 (D.N.J.1947); Seire v. Police & Fire Pension Comm’n., 4 N.J.Super. 230, 66 A.2d 746, 748 (1949); Durham v. I.C.T. Ins. Co., 283 S.W.2d 413, 415 (Tex.Civ. App.1955); 48 A.L.R.2d 1188, 1195 (1956); cf. Miller v. United Security Ins. Co., 496 S.W.2d 871, 875 (Mo.App.1973).
Despite the authority to the contrary, we disapprove the procedure followed by the trial court here. We align ourselves with those courts refusing to grant summary judgment to one who has not requested it.
Summary judgment is a remedy available to either party upon motion. It is relief to be ordered only upon request. Rule 237 provides such a judgment may be entered “on motion.” We believe this means motion by the one in whose favor judgment is entered. In the present case the executor did not ask for summary judgment. For reasons now set out we hold she was therefore not entitled to it.
After providing that summary judgment may be entered for a claimant, Rule 237 goes on to say:
“(b) For defending party. A party against whom a claim, counterclaim, or cross-claim is asserted or a declaratory judgment is sought may, at any time, move with or without supporting affidavits for a summary judgment in his favor as to all or any part thereof.
“(c) Motion and proceedings thereon. The motion shall be filed at least 10 days before the time fixed for the hearing. The adverse party prior to the day of hearing may file opposing affidavits. The judgment sought shall be rendered forthwith if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law. A summary judgment, *908interlocutory in character, may be rendered on the issue of liability alone although there is a genuine issue as to the amount of damages.” (Emphasis added.)
As we interpret this rule, summary judgment may be entered only for one who has filed a motion asking that relief and only after notice and hearing on that motion. The result reached here deprived Nielsen of the fundamental fairness to which he was entitled. See Miller v. United Security Ins. Co., supra, 496 S.W.2d at 875, where the court said summary judgment relief is a.n extreme and drastic remedy, bordering on a denial of due process. We believe this is true unless courts are careful to preserve a litigant’s basic right to contest his adversary’s claims. Nielsen had no real opportunity to do so.
Once entered, a summary judgment is just as much a judgment as one arrived at after a full-blown trial. In such a trial the parties are strictly limited to the issues as framed by the pleadings. Yet here we are asked not only to deprive Nielsen of his right to a trial but to do so with no statement by his adversary of the grounds upon which such action should be taken nor, indeed, of any notice that such a result could ensue from the hearing on his own motion. Although he failed to establish his own right to summary judgment, he did not thereby forfeit his right to resist the executor’s claim she was entitled to one. This necessarily involves notice that such a claim is asserted together with an opportunity to defend against it. See Seire v. Police & Fire Pension Comm., supra, 4 N.J.Super. at 230, 66 A.2d at 748.
We believe the federal rule is wrong. We do not agree that requiring the filing of a cross-motion is formalistic only, as some of the authorities say.
We now hold one may not obtain a summary judgment under our Rule 237 without first having moved for such relief as provided by the rule. This case is accordingly reversed and remanded for further appropriate proceedings.
REVERSED AND REMANDED.
All Justices concur except HARRIS, MASON and McCORMICK, JJ., who concur specially.